Title: To Thomas Jefferson from Arthur S. Brockenbrough, 9 June 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
June 9t 1825
I find by your favor of the 7t I did not express myself in a way to be unstood by you relative to the finish at the head of the stairs of the Rotunda—Without a partition at the head of the stairs any person entering the building, will have free access to the Library—there is nothing to prevent it from the Basement to the library room—as the lower part of the building will be in use, consiquently open, I do suppose something will be necessary to prevent any & every person from Entering except with the Librarianrespectfully your Obt ServtA. S Brockenbrough